Exhibit 10.59
 
AGREEMENT OF TERMINATION, COMPROMISE, SETTLEMENT
AND MUTUAL RELEASE OF CLAIMS




This AGREEMENT OF TERMINATION, COMPROMISE, SETTLEMENT, AND MUTUAL RELEASE OF
CLAIMS (this "Agreement") is entered by CANNASYS INC., a Nevada corporation
("CannaSys") and NATIONAL CONCESSIONS GROUP, INC., ("Sublicensee"). CannaSys and
Sublicensee each may be referred to as a "Party" and collectively as the
"Parties." This Agreement is effective on the "Effective Date" as defined below.


Recitals


A. CannaSys and Loyl.Me, LLC ("Licensor") are parties to that certain License
Agreement effective February 9, 2015 (as amended, the "License") under which
Licensor licensed its automated marketing cloud and customer relationship
management platform technology to Licensee (the "Technology") to CannaSys. The
License granted CannaSys and its sublicensees the right to create Derivative
Work based on the Technology (as defined in the License).


B. CannaSys sublicensed the Technology and its Derivative Work to Sublicensee
under that certain Technology Services Agreement dated December 20, 2015
(together with the End User License Agreement, Statement of Work, and Consulting
Agreement executed in connection with the Technology Services Agreement, the
"Sublicense Agreements").


C. The Parties, without admitting liability, wish to enter into this Agreement
to terminate the Sublicense Agreements and resolve, compromise, settle, and
dispose of and any and all disputes and claims that exist or may exist among
them.


D. Capitalized terms used and not otherwise defined in this Agreement, shall
have the meanings given them in the License and Sublicense Agreements, as
applicable.


Agreement


NOW, THEREFORE, in consideration of the mutual promises, covenants, conditions,
and agreements set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:


1. Termination; Effective Date. The Parties hereby agree that as of the
Effective Date the License shall terminate, and thereafter, shall have no
further force or effect. The Parties will not be liable for any ongoing
obligations under the License except as expressly set forth in this Agreement.
The Effective Date of this Agreement shall be that date on which Licensee and
Sublicensee execute this Agreement and Sublicensee delivers the payment of
accrued expenses to CannaSys in accordance with the terms of section 2 below.


2. Payment of Expenses; Assignment of Amazon Server; Top Tier Invoices. In
consideration of CannaSys releasing Sublicensee from all outstanding and future
obligations under the Sublicense Agreements:


(a) Sublicensee shall pay CannaSys $7,500.00 for accrued expenses on or before
1:00 pm Mountain Time on September 30, 2016;
1

--------------------------------------------------------------------------------



(b) On payment of the accrued expenses set forth in section 2(a), CannaSys shall
cause the Amazon EC2 portal to be assigned to Licensor for the management of the
virtual server; and


(c) CannaSys shall remain responsible for invoices # INV-0143 and INV-0128 from
Top Tier Labs, Inc. relating to work performed under the Sublicense Agreements,
copies of which are attached hereto as Exhibit A.


3. Mutual Release. Each Party, for itself and its successors, assigns,
shareholders, officers, directors, employees, agents, members, managers, and
other representatives hereby completely, unconditionally, and forever releases,
acquits, and discharges each other Party, and its respective affiliated
entities, current and former agents and employees, attorneys, officers,
directors, managers, members, shareholders, insurers, successors, and assigns,
of and from any and all actions, causes of action, claims, counterclaims, debts,
demands, liabilities, losses, and damages that, in any manner, relate to or
arise out of any and all agreements among the Parties and any and all
transactions, incidents, communications, and other dealings among the Parties as
of the Effective Date. The Parties expressly acknowledge that this Agreement is
intended to release all claims, whether liquidated or unliquidated, known or
unknown to the Parties at the time of their signatures on the Agreement, and
that this Agreement will extinguish any and all such claims. Nothing contained
in this section shall release the Parties from compliance with this Agreement or
be construed as an admission of liability by any Party.


4. Attorneys' Fees and Costs. The mutual releases herein shall expressly include
any and all claims for attorneys' fees, costs, and expenses relating to the
negotiation and execution of this Agreement, and each Party shall bear its own
attorneys' fees. If a Party is required to take any action to enforce this
Agreement, the court shall award reasonable attorneys' fees and costs to the
prevailing Party.


5. Nondisparagement. As a material condition of this Agreement, the Parties
agree not to disparage, directly or indirectly, orally or in writing, the other
Party or its respective agents, employees, affiliates, or any businesses or
companies with which they are now or may become affiliated in the future.


6. No Assignment of Claims. Each Party represents and warrants to the other
Party that it: (a) has not heretofore assigned or transferred, or purported to
assign or transfer, to any person or entity any claims that it might have
against any other Party; and (b) is the sole owner of all claims that it might
have against any other Party and has full authority to release the claims and
agree to all matters set forth in this Agreement.


7. Unknown Claims. The Parties acknowledge that they may have some claim,
demand, or cause of action of which they are totally unaware and unsuspecting.
It is the intention of the Parties in executing this Agreement that it will
deprive them of any such claim and prevent them from asserting the same against
any other Party. To this end, the Parties expressly waive any and all rights and
benefits conferred upon them by any statute or at common law in any jurisdiction
applicable hereto that would otherwise modify, limit, nullify, or prohibit the
release granted hereby. The Parties covenant and agree to execute any further
releases as may be required under any applicable statute or common law
requirement in order to give full force and effect to this Agreement.


8. Complete Agreement; Modification; and Waiver. This Agreement constitutes the
entire agreement among the Parties and supersedes all prior and contemporaneous
agreements, representations, warranties, and understandings of the Parties. No
supplement, modification, or amendment of this Agreement shall be binding unless
executed in writing by all of the Parties. No waiver of any of the provisions of
this Agreement shall be deemed or constitute a waiver of any other provision,
whether or not similar, nor shall any waiver constitute a continuing waiver. No
waiver shall be binding unless executed in writing by the Party making the
waiver.
2

--------------------------------------------------------------------------------



9. No Third-Party Beneficiaries. This Agreement is made and entered into for the
sole benefit of the Parties hereto. No other person or entity shall be a direct
or indirect beneficiary of, or have any direct or indirect claim in connection
with, this Agreement.


10. Authorization. Each natural person signing this Agreement for or on behalf
of any entity that is a Party to this Agreement does, by his signature, warrant
and represent to the other Party to this Agreement: (a) that he is duly
authorized by said entity to undertake such action on its behalf; (b) that all
corporate or other action necessary to be taken by such entity to provide the
authorization and to approve and authorize such entity to enter into and to
perform this Agreement has been taken; (c) that his signature is the valid and
binding act of that entity; and (d) that such entity is not the subject of any
contract, order, or other document that would restrict such entity's authority
to lawfully enter into and to perform this Agreement, and such entity has full
power and authority to do so. Each natural person signing this Agreement on his
own behalf represents and warrants to the Parties that he has full power and
authority to execute and to perform this Agreement and that he is not the
subject of any contract, order, or other document that would restrict his
authority to lawfully enter into and to perform this Agreement.


11. Covenant Not To Sue. Each Party covenants and agrees that it will not at any
time, directly or indirectly, initiate, maintain, or prosecute, or in any way
knowingly aid in the initiation, maintenance, or prosecution, of any claim,
demands, or cause of action, at law, in equity, or otherwise, against the other
Party or any of its respective officers, directors, employees, agents,
successors, members, managers, or assigns for any claim, damage, loss, or injury
of any kind arising out of or in any way connected with any transaction,
agreement, occurrence, act, failure to act, statement, or omission respecting a
release has been given herein. In furtherance of this covenant, each Party
agrees that, except as may be required by an order of any court or governmental
agency having jurisdiction, it will not make available to any third party any
evidence, documents, or other information or materials in its possession or
under its care, custody, or control, or in the possession, custody, or under the
control of its counsel, which in any way relates to any transaction, agreement,
occurrence, act, failure to act, statement, or omission, which is referred to or
included within the scope of this release.


12. Independent Investigation. The Parties hereby declare, acknowledge, and
agree that the terms of this Agreement have been read by them and discussed with
their respective legal counsel, and that such terms are fully understood and
voluntarily accepted for the purpose of making a full, final, and complete
compromise, settlement, and adjustment of all transactions, agreements,
arrangements, or courses of dealing. The Parties further acknowledge, declare,
and agree that the facts and assumptions underlying this Agreement have been
thoroughly investigated and reviewed by them and their respective counsel; that
they are not relying upon any representations by any other Party hereto, but
have entered into this Agreement based on their own independent investigation;
and that this Agreement reflects the conclusion of such Party that this
Agreement and the releases, waivers, and covenants contemplated herein are in
the best interests of said Party.


13. No Admission of Liability. Neither this Agreement nor the negotiation,
execution, or performance hereof shall be deemed to constitute an admission,
directly or indirectly, by any Party of any liability or responsibility on
account of, or respecting, any claims released herein, but this Agreement is
entered into for the sole and exclusive purposes of resolving the disputes
between the Parties, and each Party expressly denies any and all liability
arising out of any of the claims, allegations, or demands whatsoever of the
Party against the other.


14. Survival. The representations, warranties, covenants, and agreements of the
respective Parties set forth herein shall survive the Effective Date.
3

--------------------------------------------------------------------------------



15. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the state of Colorado, and the substantive
laws of such state, excluding the principles of conflicts of laws, shall govern
the validity, construction, enforcement, and interpretation of this Agreement,
except insofar as federal laws shall have application.


16. Preparation of this Agreement and Construction of its Terms. The Parties
agree that each of them has, personally or through their attorneys, participated
in and contributed to the preparation of this Agreement. Each Party agrees that
this Agreement shall be regarded and deemed as having been prepared jointly by
the Parties. Any ambiguity or uncertainty existing herein shall not be
interpreted or construed against any Party by virtue of who may have drafted
such provision.


17. Further Actions. Each Party shall execute and deliver, or cause to be
executed and delivered, such documents and instruments and shall take, or cause
to be taken, such further or other actions as may be reasonably necessary to
consummate and to effect the transactions contemplated by this Agreement.


18. Miscellaneous Provisions.


(a) This Agreement shall be binding upon and shall inure to the benefit of the
Parties and the Parties' respective heirs, legal representatives, successors,
and assigns.


(b) This Agreement may be executed in multiple counterparts, each of which shall
constitute an original, and all of which together shall constitute one and the
same document. The Parties will accept facsimile and electronically generated
signatures as original signatures.




IN WITNESS WHEREOF, the undersigned have entered into and executed on the dates
set forth below.


CANNASYS, INC.




By: /s/ Michael A. Tew
Michael A. Tew, President
Date: September 28, 2016


NATIONAL CONCESSIONS GROUP, INC.




By: /s/ Jeremy Heidl
Jeremy Heidl, Chief Operating Officer
Date: September 27, 2016
4

--------------------------------------------------------------------------------





EXHIBIT A
INV-0128 and INV-0143
5

--------------------------------------------------------------------------------